Order unanimously reversed on the law with costs and motion denied. Memorandum: Supreme Court erred in permitting plaintiff to relocate to the Washington, D.C., area with the three children of the parties’ marriage. The custodial parent’s desire to start a new life in a distant location for her own personal happiness does not constitute an exceptional circumstance or pressing concern warranting relocation of the children (see, Cooper-Jones v Williams, 162 AD2d 1001; Stec v Levindofske, 153 AD2d 310, Iv denied 75 NY2d 711; Matter of Ellor v Ellor, 145 AD2d 773). The noncustodial parent exercises regular and frequent visitation with the children and has established a substantial and loving relationship with them. There is no financial circumstance necessitating plaintiff’s relocation, and the record is devoid of evidence of a circumstance or concern pertaining to the children which would warrant relocation or any serious attempt by the plaintiff to pursue desired employment and educational goals in areas less distant from Oneida County than the Washington, D.C., area. We additionally note that a law guardian should have been appointed to represent the interests of the children. (Appeal from Order of Supreme Court, Oneida County, Tenney, J. — Custody.) Present — Callahan, J. P., Doerr, Green, Pine and Balio, JJ.